Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to amendment filed on 9/28/2021. Claims 1, 43 and 64 are independents. Claims 1, 2, 13, 43 and 64 are amended. Claims 18-19, 21-42, 44-63, and 65- 156 are canceled. Claims 1-17, 20, 43 and 64 are currently pending.

Response To Argument
With respect to the previous 103 rejection, the proposed amendment to the independent claims overcame the combination of Guo and Killoran. However, upon further consideration of the amendment and an update search, a new 103 rejection is given below in view of Guo, Killoran and Mezei.

Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 20, 43 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 20090300744 A1), hereinafter Guo, in view of Killoran et al. (CN 111357001 A), hereinafter Killoran, further in view of Mezei et al. (US 9596223 B1), hereinafter Mezei.
	Regarding claims 1, 43 and 64, Guo teaches a multi-app communication system capable of communication with a verified third-party multi-factor authentication resource, wherein the multi-app communication system is configured to provide authenticated access to a third-party resource via a multi-app communication system application executed on a client device, and wherein the multi-app communication system comprises at least a processor, and a memory associated with the processor 
	receive a third-party sign-in request from a multi-app communication system application executed on the client device during an authenticated session associated with an authenticated user account (FIGs 1, 3 and 4, para. 0034, in the illustrated flow, the user requests access to the secure server in a request operation 302 (e.g., by navigating a browser to a web page served by the secure server). The secure server device detects that the user has not yet been authenticated for access by the account authority service (e.g., the user's access request did not contain a security token for access to the secure server) and therefore redirects the user to the account authority service for authentication in a redirection operation 304);
	cause transmission of a multi-factor confirmation message to the verified third-party multi-factor authentication resource (para. 0037-0039, the user device receives the security token in receiving operation 322 and forwards it to the secure server in
a sending operation 324); and
	enable access to the third-party resource during the authenticated session associated with the authenticated user account (FIG. 3 and para. 0039, in a granting 
	Guo does not explicitly disclose query the verified third-party multi-factor authentication resource to identify the multi-factor confirmation message. However, in an analogous art, Killoran teaches query the verified third-party multi-factor authentication resource to identify the multi-factor confirmation message (p.13/38, If the client has been registered, then an object can make the electronic mail as the email payment to execute, while the other one goal can be to non-registered client sending network settlement 164. may be based on selected client from the original token
decoding additional information for pre-filling network settlement 164. Additional information identifying the remote resource included in the token , the remote resource may include an input display and validation component. the remote resource can be used as insert, as stored in the database of the information of the reference, or as independent function for execution of a hook (hook)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo and Killoran because it would provide a way to confirm authentication (908) and rights granted secure access to the client (Killoran p. 20/38).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran 

	Regarding claim 2, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 1, as described above. Killoran further teaches wherein the computer coded instructions are further configured to cause the multi-app communication system to: cause validation of the multi-factor message code (p.8/38, a message execution module 143 to analyze received configuration message, and communication with the token decoder 145, to determine whether the received message is valid, and identification embedded in the message request (e.g., purchase request for goods). If the token decoder 145 the token is valid, then the message execution module 143 may access the account management unit 148 to confirm the transaction; p.24/38, token can include transaction details, security key or secret. fully prove the identification of the electronic mail message as client identity. the client device 150 browser unit accessing an electronic commerce system 140 of the webpage (901)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran and Mezei because it would provide a way to confirm authentication (908) and rights granted secure access to the client (Killoran p. 20/38).

	Regarding claim 3, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 2, as described above. Killoran further teaches wherein the computer coded instructions configured to cause the multi-app communication system 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran and Mezei because it would provide a way to confirm authentication (908) and rights granted secure access to the client (Killoran p. 20/38).


	Regarding claim 4, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 1, as described above. Killoran further teaches wherein the computer coded instructions are further configured to cause the multi-app communication system to: generate a sign-in prompt interface; and cause the client device, via the multi-app communication system application, to render the sign-in prompt interface, wherein the third-party sign-in request is received in response to engagement with the sign-in prompt interface via the client device (p. 23/38, authorized secure transactions with electronic mail of the webpage interface to use under the condition of no password. allowing the client to access a secure connection under the condition of no password through using only e-mail authentication method claimed by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran and Mezei because it would provide a way to confirm authentication (908) and rights granted secure access to the client (Killoran p. 20/38).

	Regarding claim 5, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 1, as described above. Killoran further teaches wherein the computer coded instructions are further configured to: receive verified resource information associated with the third-party resource, wherein the verified resource information is configured to enable access to the third-party resource; and store the verified resource information associated with the authenticated user account (p. 30/38, blockchain ledger 1405 is verified (1420) and authenticating (1422) the transaction. If it is determined that the transaction is invalid, notifies the electronic commerce system 140, and may deny the transaction or take further action. from the supplier to inform the client request and authentication is successful, and is determined to be safe. secure transaction is granted to client device 150 (1424). secure transaction can be recorded and stored, the digital currency, access control security server or website or payment processing of securities or contract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran 

	Regarding claim 6, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 5, as described above. Killoran further teaches wherein the verified resource information comprises a third-party resource authentication token associated with the third-party resource (p.30/38, electronic mail can hold the token. the client device 150 sending the e-mail (1408), or electronic mail may be automatically sent by the application and is not visible to the client. electronic commerce system 140 receiving the e-mail (1410) and authenticating (1412) the email message. electronic commerce system 140 can use various methods to authenticate the e-mail message. For example, SPF, DKIM and/or DMarc can be used for authentication. authentication can be limited to DKIM, DMARC or SPF path-based authentication. may only to a form of authentication. may perform the DNS registry of the fidelity of the check (1414). can check the public key, ESP and SPF (1416). transaction data is submitted to the blockchain ledger 1405 (1418). blockchain ledger 1405 is verified (1420) and authenticating (1422) the transaction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran and Mezei because it would provide a way to confirm authentication (908) and rights granted secure access to the client (Killoran p. 20/38).

Regarding claim 7, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 1, as described above. Killoran further teaches wherein the computer coded instructions are further configured to: identify user account details associated with the authenticated user account; cause the third-party resource to validate the user account details to the third-party resource using a primary authentication method; and receive an authentication response indicating the user account details are associated with a third-party resource user account (p. 2/38, provider account to the client providing a secure login and transaction bears for each customer account maintaining user identification (ID) and task code. claims a method for to a supplier-based system and method for providing alternative safety system password).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran and Mezei because it would provide a way to confirm authentication (908) and rights granted secure access to the client (Killoran p. 20/38).

	Regarding claim 8, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 1, as described above. Killoran further teaches wherein the computer coded instructions are further configured to cause the multi-app communication system to: transmit a third-party multi-factor authentication resource access request; cause the client device, via the multi-app communication system application, to render a third-party multi-factor authentication resource access prompt interface; and receive third-party multi-factor authentication resource access approval in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran and Mezei because it would provide a way to confirm authentication (908) and rights granted secure access to the client (Killoran p. 20/38).

	Regarding claim 9, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 1, as described above. Killoran further teaches wherein the computer coded instructions are further configured to cause the multi-app communication system to: transmit a third-party resource access request; cause the client device, via the multi-app communication system application, to render a third-party resource access prompt interface; and receive a third-party resource access approval in response to user engagement with the third-party resource access prompt interface (p. 29/38, a communication unit 167 and a monitor unit determining the action 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran and Mezei because it would provide a way to confirm authentication (908) and rights granted secure access to the client (Killoran p. 20/38).

	Regarding claim 10, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 1, as described above. Killoran further teaches wherein the computer coded instructions are further configured to cause the multi-app communication system to: generate the multi-factor confirmation message, and wherein the computer coded instructions configured to cause transmission of the multi-factor confirmation message comprises computer coded instructions configured to cause the multi-app communication system to:	transmit the multi-factor confirmation message to the verified third-party multi-factor authentication resource (p. 30/38, the link may be mail link or delivery of mail link of URL link. register the mail link may include a token. the client device 150 generating e-mail and sends it (1430) to the electronic commerce 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran and Mezei because it would provide a way to confirm authentication (908) and rights granted secure access to the client (Killoran p. 20/38).

	Regarding claim 11, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 1, as described above. Killoran further teaches wherein the computer coded instructions configured to cause transmission of the multi-factor confirmation message cause the multi-app communication system to: transmit a multi-factor request to the third-party resource to cause transmission of the multi-factor confirmation message to the verified third-party multi-factor authentication resource (p. 30/38, recording and authentication may also be submitted function to blockchain or blockchain. it can perform a series of verification and validation. To continue, may require generating valid block. Alternatively, the transaction may require confirmation content or lack of content blockchain in advance. blockchain ledger 1405 confirming or denying the transaction. state blockchain ledger 1405 for transaction of updating the electronic commerce system 140 (1434)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran 

	Regarding claim 12, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 1, as described above. Killoran further teaches wherein the computer coded instructions are further configured to cause the multi-app communication system to: generate an in-app auto-authentication prompt interface in response to launching the authenticated session; cause a second client device to render the in-app auto-authentication prompt interface; and receive an in-app auto-authentication approval in response to user engagement with the in-app auto-authentication prompt interface (p. 31/38, state blockchain ledger 1405 for transaction of updating the electronic commerce system 140 (1450). If it is determined that information is safe and is authenticated, the transaction to continue and the electronic commerce system 140 is updated. updating the request client device 150 browser unit shared with the provider system 120 (1454) start of Java script. the provider system 120 to the electronic commerce system 140 submits a request (1456). state of electronic commerce system 140 to the provider system 120 notifies (1458) the authentication. supplier system 120 through login link share authorized secure access to client device 150 to authorize the client device 150 to access. Although in this example the access right granted to the safety net page).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran 

	Regarding claim 13, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 1, as described above. Killoran further teaches wherein the computer coded instructions are further configured to cause the multi-app communication system to: generate an in-app auto-authentication prompt interface in response to launching the authenticated session; cause a second client device to render the in-app auto-authentication prompt interface; receive an in-app auto-authentication revocation in response to user engagement with the in-app auto-authentication prompt interface; and terminate the authenticated session in response to the in-app auto-authentication revocation (p. 28/38, This defines the client at step 13070 can take a type of option of the action. the first option comprises a client by sending an acknowledge message, and the client must word for message transmission such as "is" so that the authentication passes. second option comprises sending an acknowledgement message to the client, and can be adjusted by using message conveying negative to stop the transaction. a third option includes sending an acknowledgement message to the client, and must be to the client with a message conveying the word "lock" and suspend account, until the taking further action. In some configurations, may not require any action, and only provided to the client as an option. secret pin can replace the required response. options presented are exemplary. can provide many other possible action).


	Regarding claim 14, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 1, as described above. Killoran further teaches wherein the multi-factor confirmation message comprises an email message, and wherein the verified third-party multi-factor authentication resource comprises a verified email resource (p. 9/38, send e-mail from any source address. SPF allows the Internet domain of the owner using the domain name system (DNS) record to specify which computer is authorized in email sending sender address with the domain. receiver of SPF information was confirmed in the TXT record can be before receiving subject of the message refusing message from an unauthorized source).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran and Mezei because it would provide a way to confirm authentication (908) and rights granted secure access to the client (Killoran p. 20/38).

	Regarding claim 15, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 1, as described above. Killoran further teaches wherein the enabled access to the third-party resource is associated with a one-time session (p. 26/38, a single transmission control protocol (TCP) connection request).


	Regarding claim 16, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 1, as described above. Killoran further teaches wherein the computer coded instructions are further configured to cause the multi-app communication system to: verify the client device is configured to access the verified third-party multi-factor authentication resource (p. 30/38, blockchain ledger 1405 is verified (1420) and authenticating (1422) the transaction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran and Mezei because it would provide a way to confirm authentication (908) and rights granted secure access to the client (Killoran p. 20/38).

	Regarding claim 17, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 16, as described above. Killoran further teaches wherein the computer coded instructions configured to cause the multi-app communication system to verify the client device is configured to access the verified third-party multi-factor authentication resource are configured to cause the multi-app communication system to: identify a target instance identifier associated with the third-party sign-in request; identify a confirmation instance identifier associated with the multi-factor confirmation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran and Mezei because it would provide a way to confirm authentication (908) and rights granted secure access to the client (Killoran p. 20/38).

	Regarding claim 20, the combination of Guo, Killoran and Mezei teaches all of the limitations of claim 1, as described above. Killoran further teaches wherein the computer coded instructions are further configured to cause the multi-app communication system to: parse the multi-factor confirmation message to identify an action notification; and	cause the client device, via the multi-app communication system application executed on the client device, to render a multi-app communication system interface associated with the action notification (p. 17/38, if it satisfies all requirements, then notifying the successful authentication at step 640, the electronic commerce system 140 to the provider system 120 and shared identifier with the provider 120. Then, the authority granted to the secure access to the client device 150 at step 650, the supplier 120. Alternatively, the electronic commerce system 140 may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Guo, Killoran and Mezei because it would provide a way to confirm authentication (908) and rights granted secure access to the client (Killoran p. 20/38).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday -Thursday 6:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 

/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437